DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 02/28/2022. The objections to the specification and to the claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections and 112f interpretation have also been withdrawn. Claims 1-20 remain pending for consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al. (JP. 2018100808A, herein after referred to as Shitara) in view of Kim et al. (KR 20160023127 A, herein after referred to as Kim) and in further view of Lim et al. (KR 20070072239 A, herein after referred to as Lim).
Regarding claim 1, Shitara teaches a refrigerator comprising: a body (insulating box body 2 Figure 1) provided to form a storage compartment (storage chamber in paragraph [0027]); a cooling unit (cooling unit in paragraph [0011]) configured to generate cold air; and a blower (blower 40 Figure 5) configured to blow the cold air generated in the cooling unit to the storage compartment (paragraph [0011]), wherein the blower comprises: a casing (blower cover 51 Figure 5) provided to form a first case flow path (main surface portion 70 Figure 7) provided to guide cold air to a portion of the storage compartment and a second case flow path (air outlet 26 Figure 7) provided to guide cold air to other portions of the storage compartment, an impeller (fan 42 Figure 7) accommodated in the casing, and a support member (see below annotated Fig. of Shitara) configured to support the impeller against the casing (Fig. 8) and comprising a fixer (flange portion 69 Fig. 7) fixing the support member to the casing (Fig. 8), the fixer arranged on the first case flow path (Figure 8), wherein the fixer has an end portion (see below annotated Fig. of Shitara) at an outer side in a radial direction of the impeller (see below annotated Fig. of Shitara), and the end portion of the fixer is arranged on the first case flow path inside the casing (see below annotated Fig. of Shitara).

    PNG
    media_image1.png
    193
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    695
    media_image2.png
    Greyscale

Shitara teaches the invention as described above but fails to explicitly teach the end portion of the fixer is spaced apart from the distribution region.
However, Kim teaches the end portion of the fixer is spaced apart from the distribution region (see below annotated Fig. of Kim) to avoid disturbance of the airflow.

    PNG
    media_image3.png
    748
    626
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Shitara to include an end portion of the fixer spaced apart from the distribution region in view of the teachings of Kim to avoid disturbance of the airflow.
	The combined teachings teach the invention as described above but fail to explicitly teach the casing comprising a distribution region in which the second case flow path is branched from the first case flow path, wherein a portion of the second case flow path is parallel with a portion of the first case flow path and the first case flow path and the second case flow path discharge cold air in opposite directions.
However, Lim teaches the casing comprising a distribution region (see below annotated Fig. of Lim) in which the second case flow path (downward passage 121 Fig. 4) is branched from the first case flow path (upward flow passage 123 Fig. 6), wherein a portion of the second case flow path is parallel with a portion of the first case flow path (Fig. 6) and the first case flow path and the second case flow path discharge cold air in opposite directions (Fig. 3) to allow for an efficient distribution of the generated cold air to two different refrigerator compartments.

    PNG
    media_image4.png
    514
    688
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a casing comprising a distribution region in which the second case flow path is branched from the first case flow path, wherein a portion of the second case flow path is parallel with a portion of the first case flow path and the first case flow path and the second case flow path discharge cold air in opposite directions in view of the teachings of Lim to allow for an efficient distribution of the generated cold air to two different refrigerator compartments.
	Regarding claim 2, the combined teachings teach wherein: the fixer is spaced apart from the distribution region (see below annotated Fig. of Kim).

    PNG
    media_image5.png
    748
    626
    media_image5.png
    Greyscale

Regarding claim 3, the combined teachings teach wherein the casing is positioned closest to an outer circumference of the impeller at a starting point of the first case flow path (see below annotated Fig. of Shitara).

    PNG
    media_image6.png
    420
    532
    media_image6.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein the casing is formed in such a way that an area of the first case flow path increases along a direction in which cold air flows (Figure 8 of Shitara).
Regarding claim 5, the combined teachings teach wherein an inner circumferential surface of the casing moves away from an outer circumference of the impeller along a direction in which cold air flows (Figure 8 of Shitara).
Regarding claim 18, the combined teachings teach wherein the fixer protrudes radially outward farther than an outer circumference of the impeller (see below annotated Fig. of Shitara).

    PNG
    media_image7.png
    347
    531
    media_image7.png
    Greyscale

Regarding claim 19, the combined teachings teach wherein, in a position where a distance between an inner circumferential surface of the casing and an outer circumference of the impeller is smallest (see below annotated Fig. of Shitara).

    PNG
    media_image8.png
    360
    618
    media_image8.png
    Greyscale


The combined teachings do not explicitly teach a distance between the inner circumferential surface of the casing and the outer circumference of the impeller is between 2 mm and 15 mm. However, Applicant does not disclose that having the distance between the inner circumferential surface of the casing and the outer circumference of the impeller when set between 2 mm and 15 mm does anything more than the predictable result of reducing blower noise. Since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation, See MPEP 2144. 05. II. A, it would have been obvious for a person skilled in the art before the filing date of the invention to modify the teachings of Shitara and meet the limitations as claimed.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the casing is formed in such a way that an amount of cold air per unit time supplied to the storage compartment through the second case flow path is 20% or less of an amount of cold air per unit time supplied to the storage compartment through the first case flow path and the second case flow path.
However, the Applicant does not disclose that having an amount of cold air per unit time supplied to the storage compartment through the second case flow path being 20% or less of an amount of cold air per unit time supplied to the storage compartment through the first case flow path and the second case flow path does anything more than the predictable result of providing less cold air through the second case flow path. Since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation, See MPEP 2144. 05. II. A, it would have been obvious for a person skilled in the art before the filing date of the invention to modify the combined teachings and meet the limitations as claimed. 
Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shitara, in view of Kim, in view of Lim, and in further view of Ryu et al. (US. 20130042641A1, herein after referred to as Ryu).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the casing is formed to allow an amount of cold air guided to the first case flow path to be greater than an amount of cold air guided to the second case flow path.
However, Ryu teaches wherein the casing is formed to allow an amount of cold air guided to the first case flow path to be greater than an amount of cold air guided to the second case flow path (see below annotated Fig. of Ryu) to provide a larger volume of cold air to the bigger size refrigerator compartment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a casing that is formed to allow an amount of cold air guided to the first case flow path to be greater than an amount of cold air guided to the second case flow path in view of the teachings of Ryu to provide a larger volume of cold air to the bigger size refrigerator compartment.

    PNG
    media_image9.png
    510
    687
    media_image9.png
    Greyscale

Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the body comprises a first cold air flow path connected to the first case flow path and a second cold air flow path connected to the second case flow path.
However, Ryu teaches wherein the body comprises a first cold air flow path (discharging flow path 71 Figures 4 and 7) connected to the first case flow path and a second cold air flow path (discharging flow path 70 Figures 4 and 7) connected to the second case flow path to allow the generated cold air to be distributed to the different compartments of the refrigerator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a body that comprises a first cold air flow path connected to the first case flow path and a second cold air flow path connected to the second case flow path in view of the teachings of Ryu to allow the generated cold air to be distributed to the different compartments of the refrigerator.
Regarding claim 8, the combined teachings teach wherein a length of the first cold air flow path is greater than a length of the second cold airflow path (Figures 3 and 4 of Ryu).
Regarding claim 9, the combined teachings teach wherein the first cold air flow path comprises a plurality of outlet holes (discharging hole 23 Figure 3 and paragraph [0074] of Ryu).
The combined teachings teach the invention as described above but fail to explicitly teach among the plurality of outlet holes, an outlet hole located farthest from the blower is spaced apart from a rotation axis of the impeller by 500 mm or more along the first cold air flow path.
However, Applicant does not disclose that having an outlet hole located farthest from the blower and spaced apart from a rotation axis of the impeller by 500 mm or more along the first cold air flow path does anything more than the predictable result of providing cold air to the upper compartment of the refrigerator. Since it has been held that a device having claimed relative dimensions is not patentably distinct from a prior art device unless a new and unexpected result is produced, See MPEP 2144. 04. IV. A, it would have been obvious for a person skilled in the art before the filing date of the invention to modify the combined teachings and meet the limitations as claimed. 
Regarding claim 10, the combined teachings teach the inventions as described above but fail to explicitly teach wherein the first cold air flow path extends toward an upper portion of the storage compartment.
However, Applicant does not disclose that having a first cold air flow path that extends toward an upper portion of the storage compartment does anything more than the predictable result of providing cold air to a compartment of the refrigerator. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings and meet the limitations as claimed.
Regarding claim 11, the combined teachings teach wherein a portion of the storage compartment (part 14 Figure 3 of Ryu) receiving the cold air from the first cold air flow path has a volume greater than a volume of other portion of the storage compartment (part 13 Figure 3 of Ryu) receiving the cold air from the second cold air flow path (Figure 3 of Ryu).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein a flow resistance of the first cold air flow path is greater than a flow resistance of the second cold airflow path.
However, Applicant does not disclose that this limitation is critical to the claimed invention (paragraph [0047] of specification), and furthermore it is well established that when fluid is flowing in a conduit (a duct in this case), the longer the path the higher the resistance against the flow. Applicant discloses that the first cold air flow path is longer than the second air flow path, it is then expected to have the flow resistance of the first cold air flow path to be greater than the flow resistance of the second cold air flow path.
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the casing comprises an introduction port provided to guide a portion of the cold air from the first case flow path to the second case flow path.
However, Ryu teaches wherein the casing comprises an introduction port provided to guide a portion of the cold air from the first case flow path to the second case flow path (see below annotated Fig. of Ryu) to provide cold air to the second compartment of the refrigerator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a casing that comprises an introduction port provided to guide a portion of the cold air from the first case flow path to the second case flow path in view of the teachings of Ryu to provide cold air to the second compartment of the refrigerator.

    PNG
    media_image10.png
    510
    687
    media_image10.png
    Greyscale

Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach wherein an angle between opposite ends of the introduction port with respect to a rotation axis of the impeller is greater than 0 degree and less than 45 degree.
However, Applicant does not disclose that having an angle greater than 0 degree and less than 45 degree does nothing more than the predictable result of providing a cold air entrance for the second case flow path. Since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation, See MPEP 2144. 05. II. A, it would have been obvious for a person skilled in the art before the filing date of the invention to modify the combined teachings and meet the limitations as claimed.
Regarding claim 15, the combined teachings teach wherein the introduction port is located upstream of the first case flow path (Figure 7 of Ryu).
Regarding claim 16, the combined teachings teach the invention as described above but fail to explicitly teach an angle between a tangent at a starting point of the second case flow path of the casing and a vertical line perpendicular to a reference line connecting a rotation axis of the impeller to the starting point of the second case flow path.
However, Ryu teaches an angle between a tangent at a starting point of the second case flow path of the casing and a vertical line perpendicular to a reference line connecting a rotation axis of the impeller to the starting point of the second case flow path (see Figure 7) to control the amount of cold air entering the second case flow path.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an angle between a tangent at a starting point of the second case flow path of the casing and a vertical line perpendicular to a reference line connecting a rotation axis of the impeller to the starting point of the second case flow path in view of the teachings of Ryu to control the amount of cold air entering the second case flow path.
The combined teachings teach the invention as described above but fail to explicitly teach wherein an angle between a tangent at a starting point of the second case flow path of the casing and a vertical line perpendicular to a reference line connecting a rotation axis of the impeller to the starting point of the second case flow path is greater than 0 degree and less than 60 degree.
However, the Applicant does not disclose that having an angle between a tangent at a starting point of the second case flow path of the casing and a vertical line perpendicular to a reference line connecting a rotation axis of the impeller to the starting point of the second case flow path that is greater than 0 degree and less than 60 degree does anything more than the predictable result of providing a curvature for the second case flow path. Since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation, See MPEP 2144. 05. II. A, it would have been obvious for a person skilled in the art before the filing date of the invention to modify the combined teachings and meet the limitations as claimed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shitara, in view of Kim, in view of Lim, and in further view of Glenn Muffly (1816863, herein after referred to as Muffly).
Regarding claim 17, the combined teachings teach the invention as described above but fails to explicitly teach wherein the cooling unit is removably mounted to the body.
However, Muffly teaches wherein the cooling unit is removably mounted to the body (paragraph [6]) to improve the maintenance that can be performed on the cooling unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a cooling unit that is removably mounted to the body in view of the teachings of Muffly to improve the maintenance that can be performed on the cooling unit.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                             

/SAMBA NMN GAYE/Examiner, Art Unit 4116